UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6424


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWAIN WATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:08-cr-00487-HEH-1; 3:11-cv-00482-HEH)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antwain Watkins, Appellant Pro      Se.    Michael Arlen Jagels,
Special Assistant United States     Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antwain Watkins seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion, and

its subsequent order denying reconsideration.                              The orders are

not    appealable       unless      a   circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability         will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies       this    standard      by

demonstrating         that     reasonable          jurists     would       find       that     the

district       court’s      assessment      of      the    constitutional            claims    is

debatable      or     wrong.        Slack   v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion     states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Watkins has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with     oral   argument        because        the   facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3